Citation Nr: 1201788	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-03 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right foot fungus.

2.  Entitlement to a psychiatric disorder variously claimed as an anxiety disorder, a psychosis, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service July 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's case is currently with the VA RO in St. Petersburg, Florida.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in October 2009 but, in a September 2009 signed statement, he cancelled the hearing and did not request that it be rescheduled.  The Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

The Board notes that, in the April 2009 supplemental statement of the case, the RO said that it reviewed the Veteran's electronic Virtual VA records that did not reveal any medical evidence pertinent to this appeal.  The Board has reviewed the contents of the Veteran's Virtual VA file and also found no medical or other evidence pertinent to this appeal that is not in his claims files.

The representative's November 2011 statement also lists claims for pension and service connection for a neurological disability.  Pension benefits were previously allowed and the matter of service connection for a neurological disability has not been perfected on appeal and will not be addressed at this time.  

The issues of entitlement to service connection for psychiatric and gastrointestinal disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A preponderance of the evidence is against a finding that a right foot fungus had its clinical onset in service or is otherwise related to the Veteran's active duty.


CONCLUSION OF LAW

Right foot fungus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a November 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the November 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claim.  Under the Veterans Claims Assistance Ace (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorders and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts, in his July 2008 written statement, that he experienced "jungle rot" in the 2nd and 3rd toes of his right foot for which he was treated in service and that he continued to have right foot pain and discomfort after service.  Thus, he believes service connection is warranted for right foot fungus.  In the instant case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has right foot fungus that was incurred in or otherwise the result of his active military service.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or loss of sense of smell, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran asserts he was treated for right foot fungus in service, continued to experience the problem after service, and currently has right foot fungus.  Thus, he contends that service connection should be granted. 

Service treatment records are not referable to treatment for right foot fungus.  The records show that, when examined for enlistment, in May 1967, the Veteran's skin and feet were normal and he was found qualified for active service.  Clinical records indicate that, in August 1967, the Veteran was treated for a pes cavus condition for which he was referred to a podiatrist and, in February 1969, he complained of left foot pain after stepping on a sea shell on a beach.  (In its February 2007 rating decision, the RO said that service treatment records show that the Veteran was treated once in service for an inflamed toe on the right foot, although the Board is unable to locate this record in the claims file.)  On a report of medical history completed in May 1970 when he was examined for separation, the Veteran denied having skin diseases and his skin and feet were normal on examination at that time.

Post service, 1992 private medical records are not referable to a right foot fungus.

VA medical records, dated from 2005 to 2010, indicate that, when initially evaluated in an outpatient clinic in December 2005, the Veteran denied having any skin problems.

An October 2006 VA medical record includes the Veteran's complaint of a rash between his toes on his right foot for which he used Tinactin that seemed to help.  On examination, he was noted to have excoriation between his 3rd and 4th toes of the right foot, diagnosed as tinea pedis.  

A June 2007 VA outpatient record indicates that the Veteran was seen with complaints of a fungal infection that involved his right foot.  The diagnosis was athlete's foot for which topical medication was prescribed.  A July 2007 Agent Orange Protocol Examination also notes that the Veteran had fungus between and on his right second and third toes.

According to an October 2008 VA medical record, the Veteran complained of left foot pain and said that he "was told [that] he had 'jungle rot' there" in Vietnam.  On examination, the Veteran's right 2nd toe was a mildly hypertrophied joint with erythema on the 3rd toe interdigitally with no actual ulcer.  The assessment was foot pain, with an occasional stinging feeling between the toes.  The examiner said that the Veteran appeared to have a light ulcer forming on the right 3rd toe "due to hypertrophy of the 2nd toe joint.  The Veteran was referred to a podiatrist for his right toe pain.  There is no medical evidence to support the Veteran's claim for service connection.

The Veteran has variously contended that service connection should be granted for right foot fungus.  However, no right foot fungus was found on separation from service in May 1970.  Although the evidence shows that the Veteran has a right foot disorder, variously described as athlete's foot, tinea pedis, and fungus, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof. 

The record reflects that the Veteran's feet and skin were normal on separation from service and the first post-service evidence of record of a foot disorder is from 2006, nearly 36 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Although the Veteran has stated that he had a right foot fungus between his toes during service, as noted in his October 2006 claim for VA benefits, the Board finds that his statements regarding this disorder and continuity of symptomatology are not reliable.  Specifically, he did not report these complaints to the U.S. Army during the May 1970 separation examination.  In the Report of Medical History, he denied having or having had a skin disease or foot trouble.  If foot fungus had been present since service, it seems reasonable that the Veteran would have complained of it or it would have been noted by the examiner.  

Furthermore, the lack of any documented treatment for a right foot fungus in the 36 years since the purported in-service event preponderates against a finding that he has had such conditions since service.  As such, the Veteran's contentions of having right foot fungus since active service are outweighed by the contemporaneous medical evidence.  See Maxson v. Gober, 230 F.3d at 1330 (holding that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection).

The Board appreciates the Veteran's written statements in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, supra; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.   

Although the Veteran is competent to report that he was treated for right foot fungus during service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the right foot fungus to be credible, since he specifically denied pertinent symptoms at the time of his service discharge.  Additionally, the probative and objective medical evidence of record shows that he was first treated for foot disorder in 2006, 36 years after his separation from active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor). 

The Board places greater probative value on the competent medical and other evidence of record, that shows that the Veteran's right foot fungus is not related to his military service, than on his written statements in support of his claim.  Consequently, the Board finds that the preponderance of the competent and credible medical and other evidence of record is against the Veteran's claim for service connection for right foot fungus.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for right foot fungus, and his claim must be denied.


ORDER

Service connection for right foot fungus is denied.


REMAND

The Veteran also seeks service connection for a psychiatric disorder, variously described as panic or anxiety attacks, neck/head tremors (or Tourette's Disorder), paranoia, hyperventilation, and PTSD.  

In March 2007, he submitted a lengthy written statement that described his alleged stressful events in service that he attributed to "continuous treatment of harassment, verbal abuse [and] extremity vulgarity" during inspection of arms.  He said that he saw a psychologist or psychiatrist at Fort Bliss, Texas, who said he was under a lot of pressure and "tightly strung".  The Veteran described incidents in Vietnam that added to his mental distress, including exposure to rocket and mortar fire and having to perform guard duty every two weeks.  He said standing in his guard tower room and walking a perimeter totally alone a night was very frightening to him.  The Veteran also said that, sometime between September and November 1968, an enemy soldier dressed as an American soldier entered the guard tower and slit a comrade's throat.  Another similarly dressed enemy soldier set explosions that killed sleeping American soldiers.  The Veteran said he lost his peace of mind after that time.

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because he attributes his psychiatric disorder during his military service in the Republic of Vietnam to fear of hostile military or terrorist activity.  The Veteran's service records indicate that he served in Vietnam from March 1968 to March 1969, and participated in the TET Counteroffensive campaign.

On a report of medical history completed in May 1967, when the Veteran was examined for enlistment into active service, he checked yes to having nervous trouble.  On examination at that time, a mild anxiety reaction was noted that was not considered disqualifying and he was found qualified for active service.  Clinical records are not referable to treatment of a psychiatric disorder (although, as noted above, the Veteran reports seeing a psychologist or psychiatrist at Fort Bliss).  On a report of medical history completed in May 1970, when he was examined for separation, the Veteran checked yes to having depression or excessive worry, and the examiner noted that the Veteran had excessive worry at age 16 for which he was treated.  A psychiatric abnormality was not noted on examination at the time.  

Post service, September and October 1992 private medical records indicate that the Veteran sought psychological treatment for occupational problems.  He reported having head tremors since he was twenty years old.  The diagnosis was an adjustment reaction.

VA medical records, dated from 2006 to 2010, include a May 2006 psychiatric record that reflects a 30+ year history of anxiety symtoms with no treatment until recently and diagnoses of anxiety disorder, not otherwise specified (NOS), and a need to rule out bipolar disorder-hypo manic, obsessive compulsive disorder traits versus disorder.  In October 2006, a social worker diagnosed the Veteran with a psychosis, NOS, an anxiety disorder, NOS, and a need to rule out a delusional disorder, PTSD, a panic disorder, and an obsessive compulsive disorder.  Although, in May 2007, a VA psychologist diagnosed the Veteran with an anxiety disorder, NOS, and a need to rule out a bipolar affective disorder.

In a written statement received in June 2010, the Veteran said that the statement on his entrance examination indicating he was treated for excessive worry at age 16 is inaccurate.  He denied receiving any type of psychological, psychiatric, or mental health treatment.  He further explained that he did not have insurance coverage until 1992 and was unaware that he could obtain VA health coverage until 2005.  The Veteran reported having nightmares regarding his Vietnam service and said his Tourette's Disorder started in basic training as panic attacks.

Here, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder diagnosed.

As well, the Veteran indicates that he received psychiatric or psychological treatment while in service at Ft. Bliss, Texas.  However, records of any mental hygiene clinic/psychiatric evaluation(s) regarding the Veteran are not currently in the claims file. 

The Veteran also seeks service connection for a gastrointestinal disorder that he variously suggested is related to his claimed anxiety and stress disorder.  A March 2008 VA outpatient record indicates that he had probable functional abdominal pain.  VA hospitalized the Veteran days later in March 2008 for abdominal complaints.  The differential diagnosis of his pain at discharge was "vast" but, based on the clinical description of his pain and anxiety, the most likely etiology was thought to be irritable bowel syndrome.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board will defer consideration of this claim in light of the development requested herein regarding the Veteran's claim for service connection for a psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and any other appropriate state and federal department, and request a search for the Veteran's separately stored mental hygiene (or mental health)/psychiatric records, that should include records of adult appointment(s) for outpatient treatment for stress, depression, anxiety, or nervousness, while the Veteran was assigned to Fort Bliss, Texas.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file. 

2.  The RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.
All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed, and consider the service treatment records reflecting the presence of psychiatric symptomatology at service entry, in service and the post service clinical records discussed herein.  The examiner should provide a rationale for the opinions.

3.  After completion of the above, review the expanded record and determine if service connection is warranted for a psychiatric disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


